DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 07/10/2019.  Claims 1-21 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 07/10/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Michael Albanese (reg. no. 66,977) on Monday, April 25, 2022 and a re-interview on Tuesday, April 25, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Claim 9, line 1, kindly replace “machine-readable mediums” with --non-transitory machine-readable mediums--.
Claim 16, line 1, kindly replace “machine-readable mediums” with --non-transitory machine-readable mediums--.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The following references are considered the most relevant prior art of record against the claimed invention and in that:
Fang (US 2019/0219683) teaches methods, systems, and apparatus for radar waveforms using orthogonal sequence sets comprising, among other things, method (FIG. 5; steps 202 to 208 and paragraphs [0047]: “for generating data transmission in that a length L (e.g., 63) is selected (e.g., by a waveform transmission module (a transmitter) 130 (refer to FIG. 1AB) for the ZC sequence to be generated 202.  The number of possible ZC sequence (e.g., 5) is determined (e.g., by a waveform transmission module (a transmitter) 130) as function of L 204.  The ZC sequences, or a subset of these ZC sequences, are formed (e.g., are generated by the waveform transmission module (a transmitter) 130) 206, and a specific ZC sequence is assigned (e.g., assigned by the waveform transmission module (a transmitter) 130) to a particular radar device 208 (e.g., of a particular vehicle).  The ZC sequence may be represented by C=(c0,c1, … cL-1), where each ci is a chirp of the ZC sequence 210.  The ZC sequence corresponds to a code of L chirps in length.”).  Such teaching is corresponding to the claimed limitation of “an orthogonal chirp sequence generation circuit to generate a Fourier based orthogonal chirp sequence of length P, wherein P is a prime number selected to be greater than a desired number of users targeted for communication, the orthogonal chirp sequence based on an identification number of one of the targeted users.”  However, Fang, considered individually or in combination, fails to suggest or render obvious a claimed system with additional limitations of "a signal spreading circuit to perform spreading of a message, by the orthogonal chirp sequence, to generate a spread user signal, the spread user signal directed to the one of the targeted users; and a training pulse generation circuit to generate a sequence of training pulses for insertion into the spread user signal to aid in reception of the spread user signal," structurally and functionally interconnected in a manner as recited in the claims.
Ray (US 11,061,126) teaches, in reference to FIG. 4 and is corresponding description begins in column 18, line 60 to column 20, line 19, the FMCW system consists of a transmitter, a receiver and a mixer.  A modulated signal is transmitted and received, and the transmitted and received signals are multiplexed in the time domain and processed.  Such system is related to the claimed invention in that the system of FIG. 4 combine both radar and communications signals.  However, Ray, considered individually or in combination, fails to suggest or render obvious a claimed system with additional limitations of "a signal spreading circuit to perform spreading of a message, by the orthogonal chirp sequence, to generate a spread user signal, the spread user signal directed to the one of the targeted users; and a training pulse generation circuit to generate a sequence of training pulses for insertion into the spread user signal to aid in reception of the spread user signal," structurally and functionally interconnected in a manner as recited in the claims.
Additional references are listed hereinbelow as the prior art of record and relevant to the claimed invention.  However, they too fail to suggest or render obvious a claimed invention comprising, among other things, novel and unobvious limitations of  "a signal spreading circuit to perform spreading of a message, by the orthogonal chirp sequence, to generate a spread user signal, the spread user signal directed to the one of the targeted users; and a training pulse generation circuit to generate a sequence of training pulses for insertion into the spread user signal to aid in reception of the spread user signal," structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ray (US 11,061,126).
Fang (US 2019/0219683).
Shattil (US 2007/0211786).
Sforza (US 8,406,275). 
Gulati et al. (US 10,855,328).
Mckitterick et al. (US 9,791,550).
Steer et al. (US 2006/0258296).
Lv et al., A Joint Radar-Communication System based on OCDM-OFDM scheme, IEEE, 3 pages, 2018.
Cheng et al., Spread Spectrum-Coded OFDM Chirp Waveform Diversity Design, IEEE, 7 pages, October 2015.
	Cheng et al., MIMO OFDM Chirp Waveform Design With Spread Spectrum Modulation, IEEE, 4 pages, 2014.
Mingyang et al., An Improved OFDM Chirp Waveform Design, IEEE, 5 pages, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 25, 2022